Citation Nr: 0909469	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral inguinal hernia.

2.  Entitlement to an initial compensable rating for an 
atrophic left testicle.

3.  Entitlement to an initial rating higher than 10 percent 
for left inguinal neuralgia.

4.  Entitlement to an initial rating higher than 10 percent 
for left knee disability.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973 and November 2002 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The residuals of the Veteran's bilateral inguinal hernia 
are without true hernia protrusion.

2.  The Veteran's left testicle is extremely atrophic and his 
right testicle normal; although there is erectile 
dysfunction, there is no deformity of the penis. 

3.  The Veteran's left inguinal neuralgia is manifested by 
extreme hypersensitivity along the left inguinal nerve and 
loss of sensation along the left scrotal area.

4.  The Veteran's left knee disability is manifested by the 
symptomatic removal of semilunar cartilage without frequent 
episodes of locking, pain, and effusion into the joint; 
flexion is not limited to less than 45 degrees, extension is 
not limited to more than 5 degrees, and the knee is stable.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral inguinal hernia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7388 (2008).

2.  The criteria for an initial compensable rating for an 
atrophic left testicle have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 
7524 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for left inguinal neuralgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8530 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claims, by 
letter mailed in March 2006, prior to the initial 
adjudication of the claims.

The record also reflects that service treatment records have 
been obtained and that the Veteran has been afforded 
appropriate VA examinations.  The Veteran has not identified 
any other evidence that could be obtained to substantiate any 
of these claims.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion  
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general,  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion,  
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of  
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable  
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Bilateral Inguinal Hernia

The Veteran's bilateral inguinal hernia disability is 
currently are evaluated as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  This code provides that a 
noncompensable evaluation is warranted for an inguinal hernia 
not operated, but remediable; a small reducible inguinal 
hernia; or an inguinal hernia without true hernia protrusion.  
A 10 percent rating is warranted for a postoperative, 
recurrent inguinal hernia which is readily reducible and 
well-supported by truss or belt.  A note to this code 
instructs that if there is bilateral involvement and the 
second hernia is of a compensable degree, a 10 percent rating 
should be added.

After careful consideration, the Board concludes that an 
initial compensable rating is not warranted for the Veteran's 
bilateral inguinal hernia.  On VA examination in March 2006, 
the Veteran denied having recurrent hernias, and physical 
examination revealed no evidence of recurrent hernia.

The Board has considered whether a higher rating or a 
separate rating should be assigned on the basis of scars.  
The examination report notes that there are two well-healed 
surgical scars over each inguinal area.  The scars are five 
centimeters long and smooth, and no tenderness, adherence, 
breakdown, depression, inflammation, or edema was noted on 
physical examination.  Although physical examination revealed 
loss of sensation over the scars, there was full sensation 
around them.  Based on the size of the scars, the lack of 
disfigurement, and their superficial nature, a compensable 
rating is not warranted under any of the codes applicable to 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's bilateral inguinal hernia warranted a compensable 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Atrophic Left Testicle

The Veteran's atrophic left testicle currently is evaluated 
as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7523.  Under this code, a noncompensable rating is warranted 
for the complete atrophy of one testis, and a 20 percent 
rating is warranted for the complete atrophy of both testes.

After careful consideration, the Board concludes that an 
initial compensable rating is not warranted for the Veteran's 
atrophic left testicle.  Physical examination in March 2006 
revealed that the Veteran's left testicle was extremely 
atrophic but that his right testicle was normal.

The Board has considered whether the Veteran is entitled to a 
higher rating under the other codes applicable to disorders 
of the testes but concluded that he is not.  Although the 
March 2006 VA examination report notes that he experiences 
erectile dysfunction as a result of his atrophic left 
testicle, there is no evidence of deformity of the penis.  
Accordingly, the 20 percent rating provided for by 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008), is not applicable to 
the claim.  In addition, the Board notes that the Veteran 
already is in receipt of special monthly compensation for his 
erectile dysfunction.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's atrophic left testicle warranted a compensable 
rating.  See Fenderson, supra.

Left Inguinal Neuralgia

The Veteran's left inguinal neuralgia currently is rated by 
analogy as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  This code provides that a 
noncompensable rating is warranted for mild or moderate 
paralysis of the ilio-inguinal nerve, and a 10 percent rating 
is warranted for severe to complete paralysis of the ilio-
inguinal nerve.  A rating in excess of 10 percent is not 
available under this code.  The Board has considered whether 
there is any other schedular basis for granting this claim 
but has found none.

Consideration again has been given to assigning a staged 
rating; however, since the Veteran is already receiving the 
maximum schedular rating authorized for this disability, a 
higher rating is not warranted for any portion of period in 
question.  See Fenderson, supra.

Left Knee Disability

The Veteran's left knee disability currently is evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  This code provides that a single 10 percent rating is 
warranted for symptomatic removal of semilunar cartilage.  An 
initial disability rating higher than 10 percent is not 
available under Diagnostic Code 5259.

The Board has considered whether the Veteran is entitled to a 
higher or separate compensable rating under the other codes 
applicable to the knee but concluded that he is not.  A 
higher rating of 20 percent is not warranted under Diagnostic 
Code 5258.  Although the Veteran complained of pain in the 
left knee on VA examination in May 2006, he did not report 
any episodes of locking or swelling, and physical examination  
revealed no evidence of effusion.  In addition, the 
disability would not warrant more than a 10 percent rating if 
it were rated on the basis of limitation of motion since 
range of motion of the left knee was normal on VA examination 
in May 2006.  The Veteran also is not entitled to a separate 
compensable rating for his left knee disability under 
Diagnostic Code 5257.  In May 2006, the Veteran complained 
that his knee occasionally gives way when standing or 
climbing stairs.  However, he denied any episodes of 
dislocation or recurrent subluxation, and physical 
examination revealed no abnormalities of the medial and 
lateral collateral ligaments or anterior and posterior 
cruciate ligaments.

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's left knee disability warranted more than a 
single 10 percent rating.  See Fenderson, supra.



Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the Veteran has not required hospitalizations 
for any of his service-connected disabilities.  Additionally, 
there is no indication in the record that the average 
industrial impairment from the Veteran's bilateral inguinal 
hernias and atrophic left testicle would be to a compensable 
degree, or the average industrial impairment from his left 
inguinal neuralgia and left knee disability in excess of 10 
percent, at any time during the period of the claims.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
inguinal hernia is denied.

Entitlement to an initial compensable rating for atrophic 
left testicle is denied.

Entitlement to an initial rating higher than 10 percent for 
left inguinal neuralgia is denied.

Entitlement to an initial rating higher than 10 percent for 
left knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


